                                               Case 2:19-cr-00133-APG-VCF Document 181 Filed 03/18/20 Page 1 of 4



                                                LANCE J. HENDRON, ESQ.
                                           1    Nevada Bar No. 11151
                                                HENDRON LAW GROUP LLC
                                           2    625 S. Eighth Street
                                                Las Vegas, Nevada 89101
                                           3    Office: (702) 758-5858  Facsimile: (702) 387-0034
                                                E-mail: lance@ghlawnv.com
                                           4    Attorney for Defendant, Charles Parr
                                           5
                                                                    UNITED STATES DISTRICT COURT
                                           6                           CLARK COUNTY, NEVADA
                                           7     UNITED STATES OF AMERICA,                   CASE No.: 2:19-cr-0133—APG-VCF-6
                                           8
                                                                  Plaintiff,                 STIPULATION TO CONTINUE INITIAL
                                           9                                                 APPEARANCE REGARDING PRETRIAL
                                                 vs.                                         RELEASE
                                          10
TEL (702) 758-5858 ▪ FAX (702) 387-0034




                                                 CHARLES PARR,                               (SECOND REQUEST)
                                          11
    HENDRON LAW GROUP LLC




                                                                  Defendant.
        LAS VEGAS, NEVADA 89101
          625 S. EIGHTH STREET




                                          12

                                          13

                                          14           IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, Charles Parr,
                                          15
                                                through his counsel, Lance J. Hendron, Esq. of the law firm of Hendron Law Group
                                          16
                                                LLC, and Plaintiff, United States of America, through its counsel, Nicholas A.
                                          17
                                                Trutanich, United States Attorney, Kevin D. Schiff, Assistant United States
                                          18
                                                Attorney, that the Initial Appearance regarding Pretrial Release in the above-
                                          19

                                          20    captioned matter currently set for March 19, 2020 at 2:30 p.m. be continued to a

                                          21    date convenient to the court.

                                          22           This Stipulation is entered into for the following reasons:
                                          23           1. Mr. Parr is out of jurisdiction and potential travel restrictions due to
                                          24
                                                          COVID-19.
                                          25
                                                       2. Mr. Hendron has spoken with Mr. Parr and he agrees with this
                                          26
                                                          continuance.
                                          27

                                          28
                                                   Case 2:19-cr-00133-APG-VCF Document 181 Filed 03/18/20 Page 2 of 4



                                                         3. Mr. Hendron has spoken to Mr. Schiff, and Mr. Schiff has indicated
                                               1

                                               2            that he has no objection to this continuance.

                                               3         4. Additionally, denial of this request for continuance could result in a

                                               4            miscarriage of justice.
                                               5         5. In addition, the continuance sought is not for delay and the ends of
                                               6
                                                            justice are in fact served by the granting of such continuance which
                                               7
                                                            outweigh any interest of the public and the defendant in proceeding
                                               8
                                                            with initial appearance regarding pretrial release on March 19, 2020.
                                               9
                                                         DATED this _18_ day of March, 2020.
                                              10

                                              11
                                   387-0034
        TEL (702) 758-5858 ▪ FAX (702)
                           STREET , PLLC




                                              12                                            Respectfully Submitted,
    HENDRON LAW GROUP LLC


                             (702)89101
                               STREET
                        IGHTH89101
                      & HENDRON




                                              13
                           EVADA

                     387 0034




                                                                                           _/s/ L. Hendron________________
                   , NEEVADA
                          AX




                                              14
                         ,N
              S. EIGHTH




                                                                                           Lance J. Hendron, Esq.
            LAS VEGAS ▪ F




                                                                                           Attorney for Defendant, Charles Parr
              625 S.
            UYMON


TEL (702) 758-5858




                                              15
        LAS VEGAS
          625




                                              16
          G




                                              17                                            /s/ Kevin Schiff
                                              18                                           Nicholas A. Trutanich
                                                                                           United States Attorney
                                              19                                           Kevin D. Schiff
                                                                                           Assistant United States Attorney
                                              20                                           Attorney for United States
                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                       2
                                                   Case 2:19-cr-00133-APG-VCF Document 181 Filed 03/18/20 Page 3 of 4



                                                    LANCE J. HENDRON, ESQ.
                                               1    Nevada Bar No. 11151
                                                    HENDRON LAW GROUP LLC
                                               2    625 S. Eighth Street
                                                    Las Vegas, Nevada 89101
                                               3    Office: (702) 758-5858  Facsimile: (702) 387-0034
                                                    E-mail: lance@ghlawnv.com
                                               4    Attorney for Defendant, Charles Parr
                                               5
                                                                        UNITED STATES DISTRICT COURT
                                               6                           CLARK COUNTY, NEVADA
                                               7     UNITED STATES OF AMERICA,                   CASE No.: 2:19-cr-0133—APG-VCF-6
                                               8
                                                                      Plaintiff,
                                               9
                                                     vs.
                                              10
                                                     CHARLES PARR,
                                              11
                                   387-0034




                                                                      Defendant.
        TEL (702) 758-5858 ▪ FAX (702)
                           STREET , PLLC




                                              12
    HENDRON LAW GROUP LLC


                             (702)89101
                               STREET
                        IGHTH89101
                      & HENDRON




                                              13
                           EVADA

                     387 0034
                   , NEEVADA
                          AX




                                              14
                         ,N




                                                                                       FINDINGS OF FACTS
              S. EIGHTH

            LAS VEGAS ▪ F
              625 S.
            UYMON


TEL (702) 758-5858




                                              15
        LAS VEGAS




                                                           Based on the pending Stipulation of Counsel, and good cause appearing
          625




                                              16
          G




                                                    therefore, the Court finds that:
                                              17
                                                           1. Mr. Parr is out of jurisdiction and potential travel restrictions due to
                                              18
                                                              COVID-19.
                                              19

                                              20           2. Mr. Hendron has spoken with Mr. Parr and he agrees with this

                                              21              continuance.

                                              22           3. Mr. Hendron has spoken to Mr. Schiff, Assistant United States
                                              23              Attorney, who has no objection to this continuance.
                                              24
                                                           4. Additionally, denial of this request for continuance could result in a
                                              25
                                                              miscarriage of justice.
                                              26
                                                           5. In addition, the continuance sought is not for delay and the ends of
                                              27

                                              28              justice are in fact served by granting of such continuance which


                                                                                          3
                                                   Case 2:19-cr-00133-APG-VCF Document 181 Filed 03/18/20 Page 4 of 4



                                                              outweigh any interest of the public and the defendant in proceeding
                                               1

                                               2              with initial appearance regarding pretrial release on March 19, 2020.

                                               3

                                               4                                        ORDER
                                               5          IT IS HEREBY ORDERED, that the Initial Appearance regarding Pretrial
                                               6
                                                    Release, currently scheduled for March 19, 2020, at the hour 2:30 p.m., be vacated
                                               7
                                                                       April 14, 2020
                                                    and continued to ______________,  at the hour of _______
                                                                                                     2:30 p.m. _.m.
                                               8

                                               9
                                                                      18th
                                                          DATED this _____ day of __March__, 2020.
                                              10

                                              11
                                                                                      _____________________________
                                   387-0034
        TEL (702) 758-5858 ▪ FAX (702)
                           STREET , PLLC




                                              12                                       THE HONORABLE  CAM FERENBACH
    HENDRON LAW GROUP LLC




                                                                                      UNITED STATES MAGISTRATE JUDGE
                             (702)89101
                               STREET




                                                                                       UNITED STATES MAGISTRATE JUDGE
                        IGHTH89101
                      & HENDRON




                                              13
                           EVADA

                     387 0034
                   , NEEVADA
                          AX




                                              14
                         ,N
              S. EIGHTH

            LAS VEGAS ▪ F
              625 S.
            UYMON


TEL (702) 758-5858




                                              15
        LAS VEGAS
          625




                                              16
          G




                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                        4
